Citation Nr: 1222444	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of back injury with disc herniation L5-S1 (hereinafter, "lumbar spine disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2008 and February 2011.  

In June 2008, the Board denied the Veteran's claim.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2009 memorandum decision, the Court vacated the June 2008 Board decision and remanded the Veteran's case to the Board.

In February 2011, the Board remanded the case for further development, to include obtaining additional records and according the Veteran a new VA examination of his service-connected lumbar spine disorder.  Additional records were added to the file, and the Veteran underwent a VA medical examination in June 2011 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has submitted treatment records directly to the Board that were not considered below, to include records dated in March and April 2012 which were clearly not considered at the time of the most recent Supplemental Statement of the Case (SSOC) in February 2012.  He did not explicitly waive initial consideration of such evidence by the agency of original jurisdiction (AOJ).  Moreover, in an April 2012 written brief, the Veteran's accredited representative explicitly stated that they were not waiving AOJ consideration of such evidence.  However, 38 C.F.R. § 20.1304 requires that "pertinent" evidence must be referred for AOJ consideration if not explicitly waived.  Here, the additional treatment records submitted appear consistent with the medical findings documented by the evidence already of record and considered below to include the February 2012 SSOC.  As such, the Board finds that this evidence is not pertinent as to warrant initial AOJ consideration, and there is no prejudice to the Veteran by the Board proceeding with adjudication of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As an additional matter, the Board notes that the June 2008 decision also found that the Veteran was entitled to a separate rating of 10 percent for neurological manifestation of a low back disability (mild incomplete paralysis of the sciatic nerve) in the lower left extremity, but that he was not entitled to a separate rating for neurological manifestation of a low back disability in the right lower extremity.  Neither the Veteran's brief to the Court, nor the Court's April 2009 memorandum decision, addressed these matters.  Therefore, this issue is no longer before the Board for appellate consideration.

Similarly, the Board further observes that a separate, noncompensable (zero percent) rating for mild incomplete paralysis of the right lower leg as secondary to the service-connected lumbar spine disorder was established by a February 2012 rating decision.  Nothing in the record reflects the Veteran has expressed disagreement with the level of this assigned rating, or effective date thereof.  Consequently, this issue is also not before the Board for appellate consideration.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).

The Board also notes that the Veteran did initiate an appeal regarding the initial 10 percent rating for lumbosacral laminectomy surgical scar, as well as the effective date thereof.  However, he did not perfect his appeal as to these issues by filing a timely Substantive Appeal after an SOC was promulgated in March 2010.  Therefore, these issues are not currently before the Board for appellate consideration.  Id.

Finally, the Board notes that the issue of service connection for depression as secondary to the service-connected lumbar spine disorder has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disorder is not manifested by ankylosis, nor incapacitating episodes as defined by VA regulations that having a total duration of at least 6 weeks during the past 12 months.

2.  The record does not reflect the Veteran has any associated neurological impairment due to his service-connected lumbar spine disorder other than the already separately evaluated disabilities of the left and right lower extremities.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the Veteran's service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2004, which is clearly prior to the September 2004 rating decision that is the subject of this appeal.  He was also sent additional notification via a November 2011 letter, followed by readjudication of the appeal by the February 2012 SSOC which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

As detailed in the February 2011 Board remand, the Court's April 2009 memorandum decision found that VA had failed to provide adequate notice to the Veteran under the VCAA) and its implementing regulations.  Specifically, the Court indicated that the Veteran was not informed that he could submit lay or medical evidence demonstrating a worsening of the disability and the effect the worsening had on his employment and daily life in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court held that VA must inform the claimant that, in order to substantiate a claim, he or she must provide (or ask the VA to obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that such worsening has on the claimant's employment and daily life.  Further, if the diagnostic code under which the claimant is currently rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by providing the evidence described above (such as a specific measurement or test result), then VA must give at least general notice of that requirement.  Additionally, VA must inform the Veteran that if he or she is assigned a higher rating, that rating will be determined by applying relevant diagnostic codes, which generally provide for disability ratings between 0 and 100 percent, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id. at 43  . 

However, subsequent to the Court's April 2009 memorandum decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision vacating and remanding the above-summarized decision of the Court.  See Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service- connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the decision of the Court insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  

Therefore, in the instant case, there has been an intervening change in the law with respect to the required VCAA notice in an increased rating claim.  The Federal Circuit recognizes three exceptions to the law of the case doctrine, to include when the controlling authority has since made a contrary decision of law.  See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. Brown, 9 Vet. App. 33   (1996) (per curiam).  As such, the heightened VCAA notice requirements under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are no longer required. 

The Board acknowledges that the correspondence sent to the Veteran regarding the current appellate claims does not appear to contain the information regarding disability rating(s) and effective date(s) discussed by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, in Dingess, the Court indicated that such information was to be provided in the context of a service connection claim, and did not explicitly state that it was necessary in the context of an increased rating claim.  

The Board also observes that the Veteran was provided with the information on disability rating(s) and effective date(s) as discussed in Dingess, supra, by other correspondence to include an April 2009 letter.  As such, it does indicate the Veteran was aware of this information.  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claim, to include from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not demonstrated there is outstanding evidence documenting symptoms of his service-connected lumbar spine disorder that is not demonstrated by the evidence already of record.  Moreover, he was accorded VA medical examinations in August 2004, April 2009 and June 2011 which included findings as to the symptomatology of his service-connected lumbar spine disorder which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his lumbar spine disorder has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board observes that the Veteran's service-connected lumbar spine disorder was originally evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  However, the criteria for evaluating disabilities of the spine was substantially revised prior to the Veteran's current increased rating claim which was received in June 2004.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly enacted provisions of this section allow for intervertebral disc syndrome (preoperatively or postoperatively) to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome).  As the current increased rating claim was received after the effective date of these revisions, only the current rating criteria is for consideration.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 40 percent for his service-connected lumbar spine disorder.

Initially, the Board acknowledges that the Veteran's service-connected lumbar spine disorder has been consistently manifested by complaints of pain throughout the pendency of this case.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in the instant case.  However, this issue is whether the Veteran's complaints of pain result in functional impairment to the extent necessary for a higher evaluation in the instant case.  Mitchell v. Shinseki, 25 Vet. App. 32   (2011) (held that that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating).   For the reasons stated below, the Board finds that they do not.

Inasmuch as the Veteran is already in receipt of a 40 percent schedular rating in the instant case, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable).  There is no finding of ankylosis on the August 2004 VA medical examination or in the VA treatment records on file.  Moreover, the April 2009 and June 2011 VA medical examinations specifically found that there was no thoracolumbar spine ankylosis.

The Board also notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Granted, the record does indicate significant limitation of motion of the lumbar spine, particularly on the more recent examinations of April 2009 and June 2011.  The August 2004 VA examination showed forward flexion to 40 degrees; as well as extension, right and left lateral flexion, and right and left lateral rotation all to 10 degrees.  It was estimated that with repetitive motions he would have further decrease of 25 percent of his range of motion.  The April 2009 VA examination showed flexion to 20 degrees, extension to 12 degrees, left lateral flexion to 20 degrees, right lateral flexion to 18 degrees, and right lateral rotation to 20 degrees.  Finally, the June 2011 VA examination showed flexion to 8 degrees, extension to 5 degrees, left lateral flexion to 8 degrees, left lateral rotation to 10 degrees, right lateral flexion to 4 degrees, and right lateral rotation to 10 degrees.  Both the April 2009 and June 2011 VA examinations indicated there was no additional limitation of motion on repetitive testing.  Therefore, even though the Veteran does have limitation of motion of the lumbar spine, there has always been some motion of the spine during the pendency of this case; i.e., the record does not reflect that there has been immobility and/or consolidation of the spine.

In view of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Board has also considered whether the Veteran is entitled to a separate rating for associated neurologic impairment of the spine pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  However, the record does not reflect the Veteran has any associated neurological impairment due to his service-connected lumbar spine disorder other than the already separately evaluated disabilities of the left and right lower extremities.  As detailed in the Introduction, the evaluation of these disabilities are not currently before the Board for adjudication.

Turning to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board observes that the record does not reflect the Veteran has had incapacitating episodes as defined by VA regulations which have a total duration of at least 6 weeks during the past 12 months.  For example, there was no indication of any incapacitating episodes at the time of the August 2004 VA examination.  The April 2009 VA examination specifically stated that there were no incapacitating episodes of spine disease.  The June 2011 VA examination did note that the Veteran had had incapacitating episodes in that approximately two months earlier he visited a VA clinic, was injected with medication, and sent home for 2 days.  Also, treatment records dated in March 2012 reflect the Veteran was told to rest for 3 days.  However, a thorough review of the record does not indicate that the Veteran has experienced a period(s) of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician to the extent necessary for a rating in excess of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 40 percent for his service-connected lumbar spine disorder.  In making this determination, the Board considered the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating(s) in excess of the 40 percent evaluation currently in effect.  Therefore, "staged" rating(s) are not warranted in this case.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected lumbar spine disability is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected low back disability that are not addressed by the rating schedule or not otherwise addressed and considered in assigning separate service connected disability rating. Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria. See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 . Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected lumbar spine disability for the entire appellate period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board notes that the Veteran indicated in a March 2012 that he might not be able to work much longer due to the severity of his back.  Nevertheless, the record does indicate he has been employed during the pendency of this case, and the Board determined in the preceding paragraph that his level of occupational impairment has been adequately compensation by the current schedular rating.  Therefore, no further discussion of entitlement to TDIU is warranted based on the facts of this case.


ORDER

Entitlement to a rating in excess of 40 percent for residuals of back injury with disc herniation L5-S1 (hereinafter, "lumbar spine disorder").



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


